Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. BioDefense Retains Emergency Preparedness Industry Leader as Executive Vice President to Guide New Initiatives City of Industry, CA  August 21, 2006  David Chin, CEO of U.S. BioDefense, Inc. (OTCBB: UBDE) announced today the appointment of Charles Wright as the companys Executive Vice President. Charles Wright will assist with the buildup and expansion of subsidiary Emergency Disaster Systems sale team as well as with the overall direction of U.S. BioDefenses business development and marketing efforts. Mr. Charles Wright holds a Masters degree in Business from Harrington University in London and has over 30 years of marketing and business experience as a successful entrepreneur and consultant to companies such as Toyota and Kaiser as well as with organizations such as the American Red Cross. He was founder and director of Emergency Disaster Systems which he grew from $1000 in sales in 1989 to $1,000,000 in the most recent fiscal year. Through his direction at Emergency Disaster Systems, Mr. Wright developed the EDS Corporate Awareness Program to educate and assist large corporations with emergency and disaster preparation. As a successful inventor Mr. Wright is the co-creator of the patent-pending EDS Stretcher that is capable of safely supporting and securing 1000 pounds. The addition of Mr. Wright, with over 19 years of experience in the emergency disaster preparedness industry, is a significant addition to U.S. BioDefenses management team and a solid compliment to the direction and growth of the company. This is the first step toward forming a strong board of directors that will lead the company to explore new opportunities and build upon its existing infrastructure, said David Chin, CEO of U.S.
